Citation Nr: 1725311	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 24, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as due to exposure to herbicides.

3.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A notice of disagreement was received in November 2012, a statement of the case was issued in May 2013, and a VA Form 9 was received in July 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for headaches, sleep apnea, and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from service in March 1969.

2.  A claim for service connection for PTSD was received by VA on June 24, 2011; the Veteran was awarded service connection for PTSD in a June 2012 rating decision, and assigned an effective date of June 24, 2011.

3.  No communication received by VA prior to June 24, 2011, may be interpreted as an informal claim for entitlement to service connection for PTSD.

4.  The date VA received the claim, June 24, 2011, is later than the date entitlement arose for PTSD; thus, the grant of service connection was assigned as of the date of receipt of that claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 2011, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in May 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning earlier effective dates in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, and VA examinations.  It was determined that Social Security records are no longer available.  Virtual VA and VBMS records have been reviewed. 

There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than June 24, 2011, for the Grant of Service Connection for PTSD

The Veteran seeks entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for PTSD.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).

In the present case, the Veteran separated from active duty in March 1969.  He did not raise a claim for entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first submitted a service connection claim for PTSD in 2011.

Because the Veteran did not apply for service connection for this issue within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).

The Veteran contends that his claim was actually received at the VA in January 2011, but was not time stamped or logged into VA until he resubmitted it in June 2011, and, therefore, the effective date should be in January 2011. 

Some of the evidence of record includes a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) with a "Date Signed" of December 12, 2010, and an official date stamp showing that it was received at the RO on June 24, 2011; a VA Form 21-526 (Application for Compensation and/or Pension) with a "Date Signed" of December 14, 2010, and an official date stamp showing that it was received at the RO on June 24, 2011; a letter from the Veteran's representative, dated January 6, 2011, with an official date stamp showing that it was received at the RO on November 30, 2012, stating that the Veteran was submitting claims for several disorders; a letter from the Veteran's representative, dated June 24, 2011, with an official date stamp showing that it was received at the RO on June 24, 2011, stating that the "Veteran called the VA asking about his claim and they told him they didn't have anything.  VFW submitted his claim on January 27, 2011."  

In May 2014, the Veteran's representative stated that the Veteran originally submitted for compensation on January 4, 2011, to the Veterans of Foreign Wars, which in turn, submitted the claim to the RO on January 6, 2011; however, the Veteran's representative stated the claim is not present in the Veteran's file nor did they ever receive a date stamped copy of the submittal letter, which is common practice.  The representative then stated that the office resubmitted a duplicate copy of the Veteran's claim, which is present in his file, resulting in the June 2011 effective date.  The representative included a printout of their electronic database, which they assert reflects that the Veteran's claim was submitted on January 6, 2011 through general VA inter-office mail.  Of note, the print out states that on June 24, 2011, the Veteran called checking on his claim, but they could "not find anything in BURLS," however, the claim was found "scanned in but no submitted letter for it or a dated stamped from the VA" was found.

The Board notes that documents identified as a claim for PTSD were, for the most part, dated as filled out in January 2011; however, this does not mean they were received on this date.  The documents contain a date stamp reflecting their receipt at the RO on June 24, 2011.

While the Board finds that the evidence indicates the Veteran submitted documents to his representative earlier than June 24, 2011, there is no clear evidence that his PTSD claim was received by the RO prior to June 24, 2011.
 
There is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Prescribed administrative procedures regarding handling mail require that incoming mail be date-stamped on receipt.  See M21-1, Part III, Subpart ii, Chapter 1, Section C.7.a (previously at M21-1 MR at Part III, Subpart ii, Chapter 1, Section C).  

The Veteran's assertion that his claim was not time-stamped is not clear evidence to the contrary.  In this case, the Veteran has offered no clear evidence to the contrary that VA received the claim prior to June 24, 2011.  VA has no record of receipt of a claim for PTSD prior to June 24, 2011.  The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992).  Similar to the instant case, the Court has concluded that a claimant's letter had not been received by VA because the presumption of regularity would dictate that if VA had received the letter, it would have been associated with the claims file and acted on it in some manner.  See Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010).  VA routinely date-stamps and associates with the proper claims files documents received by mail, fax, or otherwise received, on a daily basis from a number of Veterans.

Thus, the Board finds that the evidence establishes that the Veteran's claim was submitted to his representative in January 2011 but it was not received by the RO until June 24, 2011.  There is no clear evidence to the contrary.  Although the Veteran's representative submitted a printout of their electronic database, which they assert reflects that the Veteran's claim was submitted on January 6, 2011 through general VA inter-office mail, there is no clear indication on the print out that the Veteran's service connection claim for PTSD was sent and received by the RO prior to June 24, 2011.  As noted, the effective date of an evaluation and award of compensation on an original claim for compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  The evidence of record indicates that the Veteran's claim was received on June 24, 2011.  

The Board has also considered whether any evidence of record prior to June 24, 2011 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for PTSD prior to the Veteran's claim received in June 2011.

Accordingly, for the foregoing reasons, entitlement to an earlier effective date must be denied.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, although the Board finds the Veteran to be sincere in his belief that his claim was received by the RO prior to June 24, 2011, there is no corroborating evidence in his favor.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for headaches, sleep apnea, and peripheral neuropathy of the bilateral upper and lower extremities.  

Importantly, exposure to herbicides is presumed and thus established as the Veteran served in country in the Republic of Vietnam from approximately December 1966 to December 1967.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Headaches

The Veteran has been diagnosed with tension headaches and common migraines.  See October 2011 Active Problem List.  

The Veteran has asserted that his headaches are due to a documented in-service head injury, or in the alternative, they are due to exposure to herbicides.

Although a VA medical opinion for tension headaches was obtained April 2012, the examiner did not offer an opinion as to whether the Veteran's the tension headaches were due to exposure to herbcidies.  Additionally, no medical opinion was provided pertaining to the Veteran's common migraines.  On remand, an addendum opinion should be obtained.

Sleep Apnea and Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran has a current diagnosis of sleep apnea.  See August 2009 VA treatment note.  He also has a current diagnosis of unspecified idiopathic peripheral neuropathy.  See July 2013 VA Active Problem List.

The Veteran has asserted that his disorders are due to exposure to herbicides, or in the alternative, are due to his documented head injury during service.  To date, the Veteran has not been afforded VA examinations for these disorders and medical opinions have not been obtained.  On remand, the Veteran should be afforded VA examinations and medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed headaches.  

If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability):

a)  that the Veteran's in-service head injury caused any damage that has resulted in, or is related to, the tension headaches that the Veteran now has; and,

b)  that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to, the tension headaches that the Veteran now has; and, 

c)  that the Veteran's in-service head injury caused any damage that has resulted in, or is related to, the common migraines that the Veteran now has; and,

d)  that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to, the common migraines that the Veteran now has.

In rendering these opinions, the examiner is asked to consider whether there is a medically sound basis to attribute in any way the Veteran's in-service head injury and/or exposure to herbicides to his tension headaches and/or common migraines.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for headaches as due to herbicide exposure.  The question here is what is the likelihood that this Veteran's tension headaches and/or common migraines are related to his herbicide exposure, and/or in-service head injury, given his medical history, family history, other risk factors, etc.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination for sleep apnea.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability):

a)  that the Veteran's in-service head injury caused any damage that has resulted in, or is related to, the sleep apnea that the Veteran now has; and,

b)  that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to, sleep apnea that the Veteran now has.

In rendering this opinion, the examiner is asked to consider whether there is a medical sound basis to attribute in any way the Veteran's in-service head injury and/or exposure to herbicides to his sleep apnea.

The examiner is also advised that the Board is cognizant that there is no VA presumption of service connection for sleep apnea as due to herbicide exposure.  The question here is what is the likelihood that this Veteran's sleep apnea is related to his herbicide exposure, or in-service head injury, given his medical history, family history, other risk factors, etc. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for peripheral neuropathy of the bilateral upper and lower extremities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability):

a)  that the Veteran's in-service head injury caused any damage that has resulted in, or is related to, the peripheral neuropathy of the bilateral upper extremities that the Veteran now has; and,

b)  that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to the peripheral neuropathy in the bilateral upper extremities that the Veteran now has; and,

c)  that the Veteran's in-service head injury caused any damage that has resulted in, or is related to, the bilateral peripheral neuropathy of the lower extremities that the Veteran now has; and,

d)  that the Veteran's exposure to herbicides during service caused any damage that has resulted in, or is related to, the peripheral neuropathy of the lower extremities that the Veteran now has; and,

In rendering these opinions, the examiner is asked to consider whether there is a medically sound basis to attribute in any way the Veteran's in-service head injury and/or exposure to herbicides to his peripheral neuropathy of the bilateral upper and lower extremities.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

6.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


